Citation Nr: 0927281	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent disabling for service-connected right knee 
disability.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine and the thoracic spine 
(cervical and thoracic spine disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2006 and 
February 2008 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the above-referenced claims.  

In a February 2008 rating decision, the Veteran was awarded 
service connection for a right knee disorder, which was 
evaluated as 10 percent disabling.  In March 2008, the 
Veteran expressed his belief that a higher disability rating 
was warranted for his condition.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of the disability rating greater than the 
rating assigned, and the issue therefore remains in appellate 
status.  

In May 2009, the Veteran testified at a Travel Board hearing 
at the RO, over which the undersigned Veterans Law Judge 
presided.  A transcript of that hearing has been associated 
with the claims file.  

The issue of service connection for a cervical and thoracic 
spine disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the Veteran's right knee disability is manifested by a 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.  

2.  There is no competent medical evidence that the Veteran's 
current hearing loss in the right ear is etiologically 
related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2008).

2.  The criteria for service connection for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In August 2005, prior to the initial adjudication of the 
Veteran's claims for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.
As to the issue of a higher disability rating for the now 
service-connected right knee disability, an increased rating 
is a "downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).
Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, the matter was readjudicated in the 
September 2008 Statement of the Case, wherein he was provided 
notice of information required to substantiate his increased 
disability rating claims.


VA satisfied the notice requirements under Dingess by letter 
dated in April 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
'"portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the Veteran's right knee disability is rated as 10 
percent disabling under Diagnostic Code 5010-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 5010 pertains to traumatic arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5260 
pertains to limitation of flexion of the leg.  38 C.F.R.  § 
4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, is also 
applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes that Diagnostic Code 5010 instructs that 
traumatic arthritis is to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is no compensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent evaluation, limitation to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrant a 30 percent evaluation.  
Diagnostic Code 5260.  

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 10 degrees warrants a 10 percent evaluation, 
limitation to 15 degrees warrants a 20 percent evaluation and 
limitation to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  The Board notes that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

Here, VA outpatient treatment records, dated from March 2005 
to March 2007, show that the Veteran was treated 
intermittently for reports of right knee pain.  A June 2005 
treatment record shows that on clinical testing, range of 
motion of the right knee was from 0 to 105 degrees.  There 
was no crepitation, effusion, instability, or laxity noted.  
Mild medial joint line tenderness was noted, but there was no 
tenderness over the patella or pain with logrolling of the 
hip.  Subsequent treatment record, show a June 2005 report of 
right knee pain.

The Veteran underwent a VA joints examination in January 
2008, at which time he reported experiencing right knee pain 
upon sitting and walking.  He reported a history of swelling, 
grinding, popping, and his knee giving way.  He denied having 
any problems with his activities of daily living or at his 
place of employment.  He was noted not to require an 
assistive device with ambulation and he indicated that he 
could walk a mile without difficulty.  On physical 
examination, range of motion of the right knee was reported 
as 0 to 115 degrees.  There was no pain with more and there 
was no limitation of motion on repetitive use.  The right 
knee was noted to be tender at the medial joint line upon 
palpation.  There was no effusion noted.  An associated X-ray 
of the right knee revealed mild degenerative changes of the 
patellofemoral joint, without fracture or dislocation.  The 
assessment was mild degenerative joint disease of the right 
knee.  

As noted above, the Veteran testified during the May 2009 
Travel Board hearing before the undersigned.  During the 
hearing, he reported his right knee symptomatology as daily 
swelling and knee pain.  He also reported that his knee pops 
two to three times a year.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for increased rating for a 
right knee disability under Diagnostic Codes 5260 or 5261.  
As noted above, a 10 percent disability rating is warranted 
under Diagnostic Codes 5260 and 5261 for limitation of 
flexion of the knee to 45 degrees and limitation of extension 
of the knee to 10 degrees.  Here, the June 2005 VA medical 
treatment record shows that range of motion of the Veteran's 
right knee was from 0 to 105 degrees.  Similarly, the January 
2008 VA examination found that the Veteran had range of 
motion from 0 to 115 degrees without pain.  Thus, the medical 
evidence of record does not show that a compensable 
disability rating is warranted under either Diagnostic 5260 
or 5261.  

While the medical evidence shows that the limitation of 
motion of the right knee warrants a noncompensable rating 
under either Diagnostic Codes 5260 or 5261, the Board notes 
that the Veteran's disability is also rated under Diagnostic 
Code 5003.  This diagnostic code provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Based on objective, albeit 
noncompensable, findings of limitation of motion (including 
the Veteran's subject report of the right knee pain, 
swelling, popping, and giving way), the Board finds that the 
Veteran meets the criteria for the currently assigned 
disability rating of 10 percent under Diagnostic Code 5003. 

In so determining, the Board recognizes the Veteran's reports 
of right knee pain, swelling, and occasional episodes of 
giving way and popping.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's right knee disability are contemplated in the 
current evaluations.  As noted above, range of motion in 
January 2008 for the right knee was limited but without pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given as to whether any other 
diagnostic codes pertaining to the knee are applicable in 
this case.  However, the Board finds that Diagnostic Codes 
5256 (ankylosis of the knee), 5257 (recurrent subluxation or 
lateral instability), 5258 (dislocation of semilunar 
cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the Veteran has 
any of these conditions.  While the Veteran has reported 
intermittent episodes of giving way and popping, reported as 
occurring approximately a few times a year, the medical 
treatment records and the January 2008 VA examination do not 
demonstrates any objective finding of instability, 
dislocation, or locking of the right knee.  Additionally, the 
medical evidence does not show that the Veteran has undergone 
any surgical procedures on his right knee.  Therefore, the 
applicable of a different diagnostic code is not warranted. 

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's right knee 
disability warranted a rating disability higher than the 
currently assigned 10 percent.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  Treatment 
has been very limited and the Veteran is not shown to have 
been hospitalized due to his disability.  Accordingly, the 
claim will not be referred for extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Here, the Veteran essentially contends that he has hearing 
loss in his right ear due to his military service.  He 
asserts that he experienced acoustic trauma from having been 
exposed to noise from explosive in service.  Having reviewed 
the evidence of record and all pertinent laws, the Board 
finds that the preponderance of the evidence is against the 
claim and the appeal must be denied.  

The Veteran's service treatment records were obtained and are 
negative for a diagnosis of hearing loss in the right ear.  
Service treatment records dated in January 1971 show that the 
Veteran was treated for bilateral otitis externa.  A November 
1971 separation report of medical examination reflects that 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0

VA outpatient treatment records show the first indication of 
a right ear hearing loss diagnosis in June 2005.  Following 
an October 2005 audiology evaluation, the Veteran was found 
to have moderate to severe sensorineural hearing loss above 
1000 Hz in the right ear; the pure tone thresholds associated 
with the October 2005 evaluation were not reported.  

The Veteran underwent a VA audiology examination in February 
2008, at which time the claims file was reviewed.  He 
reported his history of military noise exposure and reported 
experiencing occupational noise exposure following his 
separation from active service.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The diagnosis was hearing within 
normal limits to mild hearing loss in the low and mid 
frequencies, falling to a profound sensorineural hearing 
loss.  The examiner noted the Veteran's in-service medical 
history, as described above, to include a significant shift 
at 4000 Hz in the left ear at the time of the November 1971 
separation report of medical examination.  Based on the 
review of the claims file, including the veteran's history 
concerning his right ear hearing loss, and results of the 
audiological evaluation, the VA examiner opined that the 
Veteran's right ear hearing loss was less likely as not 
related to in-service noise exposure, as the Veteran's 
hearing was normal upon entrance into active duty and a 
significant threshold shift in the right ear was not recorded 
in service.     

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for hearing loss 
in the right ear.  While the medical evidence shows that the 
Veteran currently suffers from hearing loss in the right ear 
as defined by 38 C.F.R. § 3.385, such medical evidence does 
not demonstrate that his current right ear hearing loss is 
etiologically related to his period of active service.  The 
Board recognizes that the January 1971 service treatment 
records show treatment for bilateral otitis externa.  
However, the Veteran's service treatment records, 
specifically the November 1971 separation examination report, 
are negative for findings of impaired hearing or diagnoses 
regarding the Veteran's right ear.  Overall, the service 
treatment records indicate that the bilateral otitis externa 
condition was acute and transitory.

The Board also points out that the medical evidence does not 
show a diagnosis of hearing loss in the right ear until 
October 2005, more than thirty-three years after his 
separation from active service.  Accordingly, his claim has 
not been established based on the legal presumption given for 
diseases that manifest within one year from the date of 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since active duty service can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In further consideration of this issue, the Board gives 
significant weight to the February 2008 VA audiologic 
examination report.  The Board finds competent and probative 
the VA examiner's opinion that the Veteran's right ear 
hearing loss was not the result of in-service acoustic 
trauma.  The weight given the VA examiner's opinion is 
appropriate given that the February 2008 opinion was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, it is found to carry significant weight.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against his claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Consideration has been given to the Veteran's own statements 
that he has hearing loss in his right ear as the result of 
his military service.  While the Board is sympathetic to the 
Veteran's own statements and believes that he is competent to 
report his current symptomatology, he does not have the 
requisite special medical knowledge necessary to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159. 

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran's 
hearing loss in his right ear was incurred as a result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Based on the foregoing, in the absence of a competent medical 
opinion linking the Veteran's currently diagnosed right ear 
hearing loss to his military service, the Board finds that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

As an aside, the Board notes that in February 2008, the 
examiner appeared to link the veteran's complaint of tinnitus 
to noise exposure in service.  The veteran should be advised 
that this type of evidence would be probative to a claim of 
service connection for tinnitus.  As no adverse determination 
has been made concerning tinnitus, the Board does not, 
however, have any jurisdiction to adjudicate an issue 
pertaining to tinnitus.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent disabiling for service-connected right knee 
disability is denied.

Service connection for hearing loss in the right ear is 
denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for service connection for a cervical and 
lumbar spine disorder.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

Here, the Veteran has claimed that he currently has a 
cervical and a thoracic spine condition attributable to his 
period of active service.  Specifically, he has asserted that 
he injured his back during basic training.  According to the 
Veteran, he experienced back pain soon after his injury and 
his back pain has continued until the present day.  

The Veteran's service treatment records reflect that he was 
treated for back pain after lifting a heavy object in March 
1969.  He was diagnosed with a back strain.  The November 
1971 separation report of medical examination shows that 
clinical examination of the spine was normal.

Associated with the claims file are VA outpatient treatment 
records, which show that the Veteran was diagnosed with 
degenerative disc disease of the cervical spine and of the 
thoracic spine in June 1993.  A medical opinion regarding the 
etiology of the Veteran's back condition was not provided.

The Board notes that the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his cervical 
and thoracic spine disorder.  The Board notes that assistance 
by VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his cervical and thoracic spine disorder to determine 
whether his condition is related to his military service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
cervical spine and thoracic spine 
conditions.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
and studies should be conducted.  The 
examiner should identify all disorders of 
the cerivical spine and the thoracic spine 
found to be present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any cervical spine and/or 
thoracic spine disorder had its onset 
during active service or is related to any 
in-service injury or complaint in service.  
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  

2.  Thereafter, the RO shall readjudicate 
the claim for service connection for a 
cervical and thoracic spine condition.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


